 1   ULRICO S. ROSALES, State Bar No. 139809
     Email: rrosales@wsgr.com
2    MEAGHAN SNYDER, State Bar No. 279392
     Email: msnyder@wsgr.com
3    WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
6
     Attorneys for Plaintiff
 7   CUTERA, INC.

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   CUTERA, INC.,                                     CASE NO.: 2:20-CV-00235-KJM-DB

11                  Plaintiff,                         DECLARATION OF KEVIN
                                                       CLARKE IN SUPPORT OF
12          v.                                         PLAINTIFF'S EX PARTE
                                                       APPLICATION FOR TEMPORARY
13   LUTRONIC AESTHETICS, INC., and                    RESTRAINING ORDER AND
     Does 1-20.                                        ORDER TO SHOW CAUSE RE:
14                                                     PRELIMINARY INJUCTION AND
                    Defendants.                        ORDER RE PRESERVATION OF
15                                                     EVIDENCE

16
                                                       Before: The Hon. Kimberly J. Mueller
17                                                     Magistrate Judge Deborah Barnes

18                                                     Complaint Filed: January 31, 2020
                                                       Jury Trial Demanded
19

20

21

22

23

24

25

26

27

28
     DECL OF CLARKE ISO EX PARTE                                                   11410077_1.docx
                                                 -1-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
 1            I, Kevin Clarke. declare as follows:

2             1.     I am over the age of eighteen (18) years and have personal knowledge of the facts

3    set forth herein. If called to testify, I could and would testify competently to the following facts.

4             2.     I am a Senior Forensic Consultant at Lighthouse Global, Inc. ("Lighthouse"),

5    which provides consulting and expert services in the area of computer forensics, electronic

6    discovery and other associated services to corporations, law firms and governments around the

 7   world.

 8            3.     I have been involved in the field of Computer Forensics since 2004. Since that

 9   time, I have received over 300 hours of specialized training and education in the forensic

10   examination of digital evidence and computer media. I have extensive experience in the forensic

11   examination of digital evidence and computer media, and have performed or supervised over 100

12   computer forensic examinations, including e-discovery work conducted in connection with civil

13   litigation. I routinely assist clients through the successful management of large-scale electronic

14   discovery and computer forensics projects.

15            4.     I am a graduate of the Eastern Michigan University with a Bachelor of Science

16   degree in Computer Science. Additionally, I have received the following professional computer

17   forensics certifications: International Society of Forensic Computer Examiners, Certified

18   Computer Examiner (CCE), Information Systems Audit and Control Association, Certified
19   Information Systems Auditor (CISA), Guidance Software, EnCase Certified Examiner (EnCE),

20   AccessData Certified Examiner (ACE), AccessData Mobile Certified Examiner (AME), and

21   Magnet Forensics, Magnet Certified Forensic Examiner (MCFE).

22            5.      My complete CV is attached as Exhibit A.

23            6.      Lighthouse has participated in and led countless computer forensic investigations

24   and electronic discovery efforts to facilitate the discovery of electronic evidence in support of

25   criminal and civil lawsuits. Lighthouse is regularly designated as an expert and our team of

26   computer forensic and electronic discovery specialists frequently provides expert witness

27   testimony.

28
     DECL OF CLARKE ISO EX PARTE                                                                11410077_1 docx
                                                        -2-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1           7.       Computer forensics is the process of preserving, identifying, analyzing, and

2    documenting computer evidence stored in the form of magnetically encoded information (data)

3    with the objective of uncovering relevant electronic information. Thorough computer forensic

4    analysis performed by a skilled examiner can result in the reconstruction of the activities of a

 5   computer user, identification of the chronologically and contextual history of files, recovery of

6    deleted information, and exploration of sensitive data, while producing information relevant to

 7   discovery.

 8          8.       Lighthouse was retained by Wilson Sonsini Goodrich & Rosati ("WSGR") on

 9   January 30, 2020 to conduct a forensic search of the computers owned by Cutera, Inc. ("Cutera"),

10   and used by former Cutera employees during their employment with Cutera, including Larry

11   Laber ("Laber"), John Yannocone ("Yannocone"), Jina Kim ("Kim"), Jonathan Baker ("Baker"),

12   and Lauren D'Olympio ("D'Olympio) to determine the extent to which they contain evidence that

13   these former employees copied, deleted, or otherwise removed content from Cutera's devices and

14   networks.

15          9.       Lighthouse received the following laptop computers used by Larry Laber, John

16   Yannocone, Jina Kim, and Jonathan Baker:

17

18          -     Larry Laber; MacBook Air, Serial Number C1MW9OGYJ1WV, received 1/31/2020
19          -     John Yannocone; Dell Laptop, Serial Number 5P1XJR2, received 2/3/2020

20          -     Jina Kim; Dell Laptop, Serial Number 28HNLH2, received 2/6/2020

21                John Baker; Dell Laptop, Serial Number DWB1WT2, received 2/6/2020

22                Lauren D'Olympio, Microsoft Surface Pro, Serial Number 054024682553, received

23                2/6/2020

24

25   The hard drives were forensically (bit-stream) imaged using industry standard forensic software

26   and hardware. A forensic or bit-stream image allows for the examination of the entire contents of

27   the hard drive including active files, previously deleted data, as well as the system areas and free

28
     DECL OF CLARKE ISO EX PARTE                                                              11410077_1 .docx
                                                       -3-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1    space. The free space of the hard drive, also commonly referred to as unallocated space, may

2    contain files and information that was once saved on the computer by the user or the computer's

3    operating system and was later deleted.

4           10.       On or about February 6, 2020, I conducted a forensic search of Laber's laptop hard

 5   drive. The preliminary search of Laber's hard drive has revealed the following relevant

6    information:

 7                •   Through the examination of the forensic image of the hard drive, I identified that
 8                    USB external storage devices were connected to the laptop on both January 17,

 9                    2020 and January 27, 2020. The artifacts typically used to determine what files or
10                    folders were transferred have been deleted or otherwise cleared. Based on my

11                    experience and the activity observed on the laptop, it is reasonable to conclude that

12                    the user transferred individual files and folders from the laptop to the external

13                    devices on one or both of these occasions. It is not possible to ascertain the types

14                    and volume of individual files and folders that may have been transferred to the

15                    external devices without a direct inspection of the USB storage devices. To date,

16                    these devices have not been provided to Cutera for examination.

17                •   Based on the disk status logs, I was able to determine that on January 19, 2020,
18                    there was 171 GB of used space on the hard drive, but the final reading in the logs
19                    on January 31, 2020 shows only 55 GB of used space, which indicates that 116

20                    GB of data had been deleted during that time span. Assuming a mix of Microsoft

21                    documents were deleted this would average approximately 83,000 pages per GB

22                    based on LexisNexis' estimates. Therefore, this deletion activity could have been

23                    the equivalent of more than 9 million printed pages. According to the File System

24                    Events logs (FSEvents), much of the deletion activity occurred on January 27,

25                    2020. The deleted data included local versions of iChat messages, specifically
26                    chats with other employees who resigned the same day as Laber, including Kim

27                    and Baker.

28
     DECL OF CLARKE ISO EX PARTE                                                                11410077_1 docx
                                                         -4-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
 1             •   The forensic search also determined that the user synchronized several documents

2                  to an online iCloud account. I was able to ascertain this because there were a

3                  number of files still located in the iCloud (Archive) folder and several files with

4                  an "iCloud" extension located on the computer. The iCloud (Archive) folder is

 5                 created when a user disconnects their account and is used to store local versions

6                  of files that had previously been synchronized with the cloud. Some of the files

 7                 recovered for the archive folders are listed below.

 8                            o "ASP NA 2014-2018.xlsx"

 9                            o "Copy of Dec Level 5 Deals 1.13.xlsx"

10                            o "Cutera 2015 Product Pricing Matrix 9 19 14 w Candela.xlsx"

11                            o "Cutera 2015 Product Pricing Matrix 9 19 14.xlsx"

12                            o "NA ASM TM 2019 Plan.pdf"

13                            o "Q3 2019 Final 4 .xlsx"

14                            o "ROI- Template Universal and Configurable 12-18-20142.xlsx"

15             •   In addition to the iCloud (Archive) folders, there are also files with a .icloud

16                 extension. The ".icloud" files are placeholders for files that have been stored in

17                 the cloud in order to save space on the local hard drive. Examples of files

18                 associated with the user's iCloud account include "Copy of sales demo June w

19                 pricing.xlsx.icloud", "Budget 2020 $' v1-22-20.xlsc.icloud", "Cutera NDA/.

20                 Cutera Customer NDA.docx.icloud", "TS3D Project/.Trusculpt financial model

21                 Marina.xlsx.icloud", "Secret RF Image/.NA

22                 DCMS 2017 Plan FINAL_3.31.17.pdflicloud," and "Old-Mail-

23                 ICLOUD/Inbox.mbwd.mboxicloud." These file names were identified by Cutera

24                 as significant. Artifacts exhibiting iCloud activity were created as recently as

25                 January 27, 2020.

26

27      1 The number has been redacted for confidentiality purposes.

28
     DECL OF CLARKE ISO EX PARTE                                                              11410077_1 docx
                                                      -5-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KM-DB
 1                  •   The forensic review of Google search history showed that the user conducted

                        various internet searches on January 27, 2020. These searches included: "clear

3                       escents [sic] in excel", "cler [sic] imessage from mac", "remove all imessages

4                       from mac" and "delete recent document in office for mac." These Google

                        searches are consistent with the deletion activity observed on the laptop.

6                   •   Based on the printer spool directory, Lighthouse was able to view images of three
                        separate documents that the user sent to a printer from what appears to be a

 8                      personal Gmail account (larry.laber89@gmail.com). One of these emails is

 9                      entitled "Term Sheet as discussed on 11/10" and appears to be a summary of a job

10                      offer from Lutronic to Laber. This email was sent to the printer on November 19,

11                      2019. On January 16, 2020, while still employed by Cutera, the user printed two

12                      documents entitled "Sales Rep lnfo.xlsx" and "12 Sales_performance

13                      Slides_2019_Dec US" respectively, which appear to be Lutronic material.

14                  •   The forensic search established that Haelyung Hwang, the CEO of Lutronic,
15                      appeared as a contact in Laber's Apple contacts list associated with his personal

16                      account on February 15, 2019. A second contact for "Jinyou" was added on May

17                      8, 2019 which lists "Lutronic" as the organization. The search also demonstrated

18                      that a network profile entitled "Lutronic_Guest" was created on May 6, 2019,
19                      suggesting Laber's computer connected to Lutronic's wifi network on that date.

20           I 1.       On or about February 7, 2020, my colleague, John Montegudo, of Lighthouse

21   conducted a forensic search of Yannocone's hard drive. The search of Yannocone's hard drive

22   revealed the following pertinent information:

23                  •   Through the examination of the forensic image of the laptop's hard drive, we
24                      identified that a Western Digital USB external storage device was connected to

25                      the laptop on January 7, 2020, at which point approximately 20 folders were

26                      copied from the laptop to the external drive. Based on the local version of these

27                      folders, they contain 3.16 GB of data. Based on a LexisNexis average of 83,000

28
     DECL OF CLARKE ISO EX PARTE                                                                 1 1410077_1 docx
                                                           -6-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
 1                 printed pages per GB this could be approximately 262,000 printed pages. Folders

2                  transferred to the external drive included the following titles: "2019 Price List &

3                  Commissions", "2019 rep info", "Coolsculpting accounts", "marketing",

 4                 "pitches", "presentations", "region business plans", "top leads." These folders

 5                 were transferred to the external device 10 days before Yannocone resigned from

 6                 Cutera. To date, this external device has not been provided to Cutera for

 7                 examination.

 8             •   The forensic search revealed that the folders copied to the Western Digital
 9                 external drive included a folder entitled "personal." We determined that this

10                 folder was likely the same "personal" folder that was deleted from the laptop on

11                 January 27, 2020. Despite the attempt to delete the folder, the folder remains in

12                 the recycle bin on the laptop. From reviewing the contents of the folder in the

13                 recycle bin, the data included Cutera information, including documents entitled

14                 "Cutera Lasers Year End Discount" and "Greenway pitch." This suggests an

15                 attempt to delete Cutera information from the laptop on January 27, 2020.

16             •   The forensic search also revealed that an external Generic USB flash drive was
17                 connected to the computer on January 25, 2020 at 10:22AM. To date, this

18                 external device has not been provided for examination.
19             •   The forensic analysis of Explorer history found that on January 25, 2020, various
20                 files on the laptop were accessed minutes before the Generic USB flash drive was

21                 connected to the laptop, including files entitled:
22                     i. file:///C:/Users/jyannocone/Desktop/NA

23                        ASM 2015 Plan FINAL_2.25.pdf (accessed at 10:15AM)
24                    ii. "file:///C:/Users/jyannocone/Desktop/NA

25                        ASM_TM_2017_Plan_FINAL_TEAMNY_4.27.17.pdr (accessed at
26                        10:18AM)

27

28
     DECL OF CLARKE ISO EX PARTE                      -7-                                   11410077_1.docx
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1                       iii. file:///C:/Users/jyannocone/DesktopNA

2                            ASM TM 2016 Plan Vittal Yannocone_2.24.26.pdf (accessed at

3                            10:21AM)

4           12.       On or about February 12, 2020, I conducted a forensic search of Jina Kim's laptop

 5   hard drive. The search of Kim's hard drive revealed the following pertinent information:

6                 •   Through the examination of the forensic image of the hard drive, I identified that
 7                    a two terabyte "LaCie" USB external device was connected to the laptop on

 8                    January 27, 2020. For reference, the internal hard drive of the computer is only

 9                    500GB. So, the external hard drive has the capacity to store four times the
10                    volume of data that the laptop's drive is capable of storing. Logs on the laptop

11                    indicate that the folder structure on the external device largely matches the folder

12                    structure of the computer. This folder structure is consistent with the user copying

13                    the contents of the Jina Kim user profile or certain folders within it. In fact, the

14                    folder structure reported to exist on the external device includes a top level folder

15                    entitled "E:\cuteraVina PC," suggesting the folder contains all or substantially all

16                    of the contents of Kim's computer. Another folder accessed from the external

17                    device is entitled "E:\cutera\Marketing" which appears to be Cutera-related

18                    material. Without inspecting the LaCie external device however, it is impossible
19                    to identify the complete contents of the drive. To date, this LaCie external device

20                    has not been provided to Cutera for examination.

21                •   In addition to the LaCie device, there were in excess of fifty external usb devices
22                    connected to the computer. Sixteen of these devices were last connected at some

23                    time after November 1, 2019.

24                •   The forensic search shows that an exfiltration, i.e. removal or copying, of data of
25                    at least 250 GB likely occurred via Cloud, removable media, and email. Using the

26                    same LexisNexis average of about 83,000 pages per GB, this could be nearly 21

27                    million printed pages of data that could have been taken. The only way to

28
     DECL OF CLARKE ISO EX PARTE                                                                  11410077_1.docx
                                                          -8-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1                     confirm this is to forensically analyze the external media, email and cloud

2                     accounts. Based upon the artifacts available, much of the copying activity to the

3                     LaCie device began November 7, 2019 and continued intermittently until January

4                     28, 2020.

 5                •   The forensic search determined that on January 21, 2020, Kim downloaded and
6                     permanently deleted from the laptop a file entitled "jkim contacts.csv"

 7                •   There is evidence indicating that a folder entitled "E:\cuteraUina

8                     PC\outlook archive" was likely exfiltrated via an external media device,

 9                    suggesting that all or substantially all of the contents of Kim's Cutera email

10                    archive was copied to an external device. Based on the local copy of the

11                    "outlook archive" folder the amount of email taken would have been about 50

12                    GB of Jina Kim's Cutera email. There are nearly 315,000 email messages

13                    contained within these two email files. The earliest reference to this folder being

14                    located on external media is November 7, 2019.

15                •   The forensic search uncovered significant cloud activity via Dropbox. Files
16                    uploaded to a personal Dropbox account on January 17, 2020 include

17                    "C:/Users/jkim/Dropbox (Personal)/2020 Cutera NSM Short-v3.m4v ",

18                    "C:/Users/jkim/Dropbox (Personal)/cutera — marketing", "C:/Users/jkim/Dropbox
19                    (Personal)/cutera/NSM pics 2020". The artifacts associated with these files

20                    indicate that this activity occurred between January 14, 2020 and January 17,

21                    2020.

22                •   There is evidence of a mass deletion of files from the laptop on January 28, 2020.
23                    These were files that previously had been moved to the recycle bin, but action

24                    was then taken to permanently delete those items from the recycle bin.

25          13.       On or about February 18, 2020, I conducted a forensic search of Jonathan Baker's
26   computer. The search of Baker's hard drive revealed the following pertinent information:

27

28
     DECL OF CLARKE ISO EX PARTE                                                                11410077_1.docx
                                                         -9-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1                 •   The forensic search has revealed several external media devices have been

2                     connected to the laptop. Most recently, a 1TB LaCie external device was last

3                     connected on January 19, 2020.

4                 •   There is evidence of several files and folders created on the LaCie external device
5                     on January 17, 2020 that appear to be Cutera related including "D:\Competition",

6                     "D:\Pricing", "D:\Sales Bible", "D:\Trusculpt", "D:\WORKSHOP", and

 7                    "D:\XEO"

 8                •   There is evidence of deletion activity as recently as January 18, 2020. This
 9                    activity includes deletion of "C:\Users\jbaker\Desktop\Secret",

10                    "C:\Users\jbaker\Desktop\Trusculpt", "C:\Users\jbaker\Desktop\Advanced

11                    Sales.pptx", "Copy of All truSculpt 3D and iD Customers.xlsx",

12                    "C:\Users\jbaker\Desktop\outstanding deals.xlsx", "Fwd Current customers.msg",

13                    "2015.02.23 North America Price List.pdf", "RSM Forecast Worksheet.xlsx",

14                    "Baker - Rep Forecast Hit List.xlsx."

15          14.       On or about February 18, 2020, my colleague, John Montegudo, conducted a forensic

16   search of Lauren D'Olympio's computer. The initial results revealed the following pertinent

17   information:

18                •   There is evidence that the user emailed documents from her Cutera email account
19                    to a personal Gmail account Ociolympiorajgmail.com), including an email on

20                    January 17, 2020, containing an attachment entitled "Cutera Suggested

21                    Pricing.doc."

22                •   Cutera has advised that D'Olympio resigned from Cutera on January 25, 2020,
23                    without notice. On January 27, 2020, the user deleted numerous files that appear

24                    to contain Cutera and Lutronic information, including the following files: "XEO

25                    ROI.xls", "Boston Workshop 2018 Attendee List.xlsx", "Top 70 YE Account

26                    (1).xlsx", "Play by Play Q3.xlsx", "LD Top 20 Q2.xlsx", "Cutera Customers Last

27                    4 Years.xlsx", "Escalate or Escalade Pitch.docx", "Master Territory List.htm",

28
     DECL OF CLARKE ISO EX PARTE                                                              11410077_1.docx
                                                        -10-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
1                   "Genius — Lutronic.pptx", "Master Territory List_files", "NH ME Coolsculpt

2                    accounts.xlsx", "TruSculptFlex Pitch.docx", "Gensis — Lutronic.pptx", "Target

3                    Current Customers.xlsx", "LD Hitter List.xlsx", "Cutera Customers Last 3

4                    Years.xlsx", "Cutera Customers All Time.xlsx", "share-sales-metrials.lnk", "BTL

5                    MASTER LIST with contact names.xlsx", "Q4 Top 40.xlsx.", "Cutera Suggested

6                    Pricing.doc", and "2020 HIT LIST LETS FUCKING GO.docx."

 7           15.     The forensic search of the Cutera-issued laptops of Laber, Yannocone, Kim, Baker,

8    and D'Olympio has conclusively revealed that all laptops were accessed after the individuals

 9   resigned from employment with Cutera and that data on the laptops was manipulated, including, but

10   not limited to, by being transferred off of the laptops and/or deleted from the laptops.

11           16.     At this time Lighthouse has not been provided with any of the USB devices that

12   were attached to the laptops nor access to any of the cloud storage accounts or email accounts that

13   were used with these laptops. However, if the devices and account access are provided,

14   Lighthouse can perform analyses in an effort to determine what Cutera data they may contain,

15   including information regarding what documents were copied, transferred and/or deleted. I declare

16   under penalty of perjury under the laws of the State of California that the foregoing is true and correct

17   and that this declaration is executed the 20th day of February, 2020, at South Lyon, MI.

18
19
                                                                 Kevin Clarke
20

21

22

23

24

25

26

27

28
     DECL OF CLARKE ISO EX PARTE                                                                  11410077_1.docx
                                                         -11-
     APPLICATION FOR TRO AND OSC RE
     PRELIMINARY INJUNCTION; ORDER RE
     PRESERVATION OF EVIDENCE
     CASE NO. 2:20-CV-00235-KJM-DB
EXHIBIT A
SUMMARY
Mr. Clarke is a member of Lighthouse’s Advisory Group. In his role as a Senior Consultant, he
serves as lead investigator on numerous digital forensic cases, provides expert witness services,
and manages the collection of Electronically Stored Information (“ESI”). He consults with
clients on issues related to electronic data collection, digital forensics, and e-Discovery services.

Mr. Clarke has a deep familiarity with industry standard forensic tools and techniques. He has
taken part in matters involving theft of intellectual property, spoliation, HR issues, business
disputes, and divorce. He has submitted affidavits and offered testimony in support of findings
in forensic examinations.


CERTIFICATIONS
         International Society of Forensic Computer Examiners, Certified Computer Examiner
          CCE
         Information Systems Audit and Control Association, Certified Information Systems
          Auditor CISA
         AccessData, AccessData Certified Examiner ACE
         Magnet Forensics Certified Examiner MCFE
         Guidance Software, EnCase Certified Examiner EnCe
         Michigan State Licensed Professional Investigator, P.I. #3701-205951
PROFESSIONAL EXPERIENCE
         September, 2018-present – Lighthouse, Senior Consultant
         August, 2017-August, 2018 – HaystackID, Senior Forensic Examiner
         March, 2014-August, 2017 – Computing Source, Director Of Forensics
         July, 2013 – February, 2014 – Xerox Legal Services, Manager
         October, 2010 – July, 2013 – Stout Risius Ross, Manager
         December, 2005 – September, 2010 – LexisNexis Applied Discovery, E-Discovery
          Consultant
EDUCATION
         Bachelor of Science, Computer Science, Eastern Michigan University - 2004




Kevin J. Clarke, CCE CISA EnCE ACE MCFE PI                                        Last Updated October, 2019
                                               Exhibit A                                           Page 1
CONTINUING EDUCATION AND PROFESSIONAL DEVELOPMENT
         Magnet Forensics – Advanced Forensics AX250 4/2019
         Opentext – Enfuse 5/2018
         SEAK – Expert Witness Conference 11/2015
         CEIC – Guidance Software User Conference 05/2015
         ADUC – Access Data User Conference 05/2014
         CEIC – Guidance Software User Conference 05/2013
         Relativity – Admin\User Assisted Review – 06/2012
         LexisNexis Law Administrator – 11/2010
         Clearwell – Clearwell Certified Administrator – 10/2010
         Access Data - Windows Vista Forensics 7/2008
         Digital Intelligence - Network Forensics Essentials 04/2007


LITGATION SUPPORT EXPERIENCE

         2010 through 2014 – Served as a key expert in support of one of the largest DOJ antitrust
          cases. Personally collected, processed and searched terabytes of data from desktops,
          laptops, and servers locally, nationally and internationally. Supported the review and
          management of documents in numerous Concordance and Relativity databases.
         2014 – Provided data collection and computer forensic services involving a large auto
          parts recall. Personally collected over 20 TB of data from laptops, desktops, servers and
          mobile devices for use in the case.
         2006 through present – Participated in numerous ESI collections on behalf of various
          clients, including Fortune 100 companies.
         2010 through present – Conducted numerous computer forensic investigations in various
          different cases, including wire fraud, intellectual property theft, business dispute, divorce
          and many other cases. Investigations included analysis of computers, mobile devices,
          email, social media and other associated devices.
         2014 –Provided complex computer forensic services in a business trade secrets case.
          Successfully proved highly sophisticated anti-forensic activities, spoliation and
          misrepresentation resulting in one of the earliest, if not only, “death sentence” sanctions
          for spoliation. Case was ultimately dismissed and client was awarded costs (Oakland
          County Circuit Court).
         2014 – Aided the FBI by providing computer forensic services in relation to a child abuse
          and exploitation case.




Kevin J. Clarke, CCE CISA EnCE ACE MCFE PI                                         Last Updated October, 2019
                                                Exhibit A                                           Page 2
REPRESENTATIVE EXPERT TESTIMONY EXPERIENCE
         4D Systems LLC, Jean-Pierre Rasaiah, and Keith Colman, in Oakland County Circuit
          Court, Case Number 13-138043 CK. Provided written affidavit in support of forensic
          examination. (2014)
         Mary K. Stumbo and Gregory D. Stumbo v. Dwyer Concrete Lifting of Lexington, Inc.,
          et.al. and USF Insurance Company n/k/a Atain Specialty Insurance Company, in
          Commonwealth of Kentucky - Floyd Circuit Court, Case Number 06-CI-00116.
          Provided written affidavit in support of forensic examination. (2014)
         Michigan Judicial Tenure Commission v. Judge Wade McCree, in Wayne County Circuit
          Court, Formal Complaint no. 93. Provided written affidavit in support of forensic
          examination as well as testimony in court. (2012)
         Daniel R. Arban v. Premier Business Products, Inc., American Arbitration Association,
          Case Number 01-14-0001-7180 and 01-14-0001-6939. Provided testimony at arbitration.
          (2016)
         Alliance Material Handling, Inc. v. Lori McLaren, Automated Media, Inc. and Gerald
          Gentile, in Oakland County Circuit Court, Case Number 2015-146387-CZ. Provided
          written affidavit in support of forensic examination. (2015)
         Loxo Oncology, Inc. v Array Biopharma, Inc., in US District Court for the District of
          Colorado. Provided two written affidavits in support of forensic examination. (2019)




Kevin J. Clarke, CCE CISA EnCE ACE MCFE PI                                   Last Updated October, 2019
                                             Exhibit A                                        Page 3
